DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the drawings should only include numerical text, i.e. the reference characters, and not text describing the components of the device. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The disclosure is objected to because of the following informalities: The specification does not include a description of the housing cover being made of steel, as recited in claim 8.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for pivotally mounting” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The specification does not use the term “means for pivotally mounting” thereby limiting the term in the claim, and therefore, the term will be given a broad interpretation.
Claim Objections
Claims 3-8 are objected to because of the following informalities:  
In regards to claim 3, lines 1 and 2, the phrase “a plastic material” should be changed to “the plastic material,” and in line 2, the phrase “a metallic material” should be changed to “the metallic material.”
In regards to claim 4, the claim should read as follows after the preamble: “wherein said plastic material of said housing core comprises a thermoplastic material.”
In regards to claim 5, the claim should read as follows after the preamble: “wherein said plastic material of said housing core comprises a thermosetting plastic material.”
In regards to claim 6, the claim should read as follows after the preamble: “wherein said plastic material of said housing core comprises a mineral filled nylon material.”
In regards to claim 7, the claim should read as follows after the preamble: “wherein said mineral filled nylon material comprises a glass filled nylon material.”
In regards to claim 8, the claim should read as follows after the preamble: “wherein said metallic material of said housing cover comprises steel.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4
In regards to claim 5, the relationship between the “thermosetting plastic material” of the housing core, as recited in claim 5, and the “plastic material” of the housing core, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the plastic material of the housing core of claim 1 comprises the thermosetting plastic material of claim 5, and will be examined as such.  The current language suggests that the housing core includes a plastic material and a thermosetting plastic material, which is not supported by the specification.  See claim objection above.
In regards to claim 6, the relationship between the “mineral filled nylon material” of the housing core, as recited in claim 6, and the “plastic material” of the housing core, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the plastic material of the housing core of claim 1 comprises the mineral filled nylon material of claim 6, and will be examined as such.  The current language suggests that the housing core includes a plastic material and a mineral filled nylon material, which is not supported by the specification.  See claim objection above.
In regards to claim 7
In regards to claim 8, the relationship between the “steel” of the housing core, as recited in claim 8, and the “metallic material” of the housing core, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the metallic material of the housing core of claim 1 comprises the steel of claim 8, and will be examined as such.  The current language suggests that the housing core includes a metallic material and steel, which is not supported by the specification.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannan (CA 2320608 A1) in view of Lawrence (US Pub. No. 2005/0121923 A1).
In regards to claim 1, Brannan discloses a composite sash lock configured to be mounted to a meeting rail of a sash window and configured for at least two of its component parts to be made of at least two different materials having different characteristics, said sash lock comprising: a housing core 14 configured to be mounted to the meeting rail of the sash window (Page 1, the second through fourth full paragraphs): a cam (assembly having the handle and tongue portion shown in Figure 5 below), said cam comprising a handle portion and a tongue portion (see Figure 5 below); means for pivotally mounting said cam to said housing core (inherent structure that connects the handle and the tongue portion of the cam to the housing core so that they are rotatable, Figure 5) for said cam configured for occupying at least a first position (Figure 5) and a second position (position in which the tongue portion protrudes out from the housing core as is known in the art); wherein when said cam is in said first position, said tongue portion is positioned within said housing core, and wherein when said cam is in said second position, a portion of said tongue portion protrudes out from said housing core; a housing cover 18 configured to cover at least a portion of an outer surface of said housing core (Figures 5 and 6); and wherein said housing cover is made of a metallic material (Col. 1, lines 47-49).  Brannan fails to disclose that the housing core is made of a plastic material and that the cam is made of a metallic material.  Lawrence teaches a composite sash lock having a housing 14 and a cam having a handle 27 and a tongue portion 22, with the housing being made of a plastic material 

    PNG
    media_image1.png
    731
    661
    media_image1.png
    Greyscale

In regards to claim 2, Brannan discloses a contour of said housing cover matches an exterior contour of said housing core (apparent from Figures 5 and 6).
In regards to claim 3, Brannan in view of Lawrence teaches that said housing cover is stamped out of the metallic material (second full paragraph on Page 2 of Brannan), for said contour of said housing cover to match said contour of said housing core (Figures 5 and 6 of Brennan).  Although Brannan in view of Lawrence does not specifically teach that the housing core is stamped from the plastic material, the examiner would like to point out that these limitations are process limitations relating to the method or process by which the device is being fabricated.  Therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Thus since Brannan in view of Lawrence teaches the same final product as applicant, the claimed limitations are met.
In regards to claim 4, Lawrence teaches that said plastic material of said housing core comprises a thermoplastic material (teaches in Paragraph 43 that the plastic material could be vinyl, which is a thermoplastic material).
In regards to claim 5
In regards to claims 6 and 7, Lawrence teaches that said plastic material of said housing core comprises a mineral filled nylon material, more specifically a glass filled nylon material (Paragraph 43).
In regards to claim 8, Brannan discloses that he housing cover is made of the metallic material, as set forth in the rejection of claim 1, above, but fails to specify that the metallic material is steel.  Lawrence teaches that components of a composite sash lock can be made from steel (Paragraph 42).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the metallic material of the housing cover of Brannan be steel in order to strengthen the device of Brannan, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 11, 2021